Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








Inventor: Pradeep Singh			:
Application No. 16/246,499			:	Corrected Decision on Petition under
Filing Date: January 13, 2019			:	37 C.F.R. §§ 1.78(c) and 1.78(e) and
Patent No. 10,867,286				:	Decision on Petition under 37 C.F.R. 
Issue Date: December 15, 2020		:	§ 1.182
For: Social Alarms and Reminders		:


This is a corrected decision on the renewed petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) filed       August 11, 2021.  This is also a decision on the petition under 37 C.F.R. § 1.182 to change the applicant’s name.

The petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) is granted.

The petition under 37 C.F.R. § 1.182 is dismissed.

Any renewed petition under 37 C.F.R. § 1.182 filed in response to this decision must be within TWO (2) MONTHS from the issue date of the instant decision.  No further petition fee is required for the request.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 182.”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Renewed Petition under 37 C.F.R. §§ 1.78(c) and 1.78(e)

A petition seeking to add the following benefit claims was filed on December 22, 2020: 

(1)	This application is a continuation of Application No. 16/021,285; and
	(2)	Application No. 16/021,285 claims the benefit of Application No. 62/528,018.

The Office issued a decision dismissing the petition on July 22, 2021.  The decision states a request for a certificate of correction to amend the front page of the patent to reflect the desired changes to the benefit information on the patent is necessary.  The renewed petition and the necessary request were filed on August 11, 2021.

The requirements set forth in 37 C.F.R. §§ 1.78(c) and 1.78(e) have been satisfied, and the late claims for priority under 35 U.S.C. §§ 119(e) and 120 are accepted as being unintentionally delayed.1

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed applications because the petition requirements of 37 C.F.R. §§ 1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (See MPEP §§ 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed applications.  See MPEP § 211.05 for more information regarding entitlement to domestic benefit.  

A corrected Filing Receipt including the unintentionally delayed benefit claims accompanies this decision on petition.

Petition under 37 C.F.R. § 1.182

The petition under 37 C.F.R. § 1.182 seeks to change the applicant from inventor Pradeep Singh to Acintyo, Inc. (“Acintyo”).

MPEP § 601.01(II) states, with emphasis added,

For example, where the application was filed pursuant to 37 CFR 1.46 and identified Assignee X as the applicant, but the ownership subsequently changed and box 3 of PTOL-85B identified Assignee Y as the real party in interest, the issued patent would identify Assignee X as the applicant and Assignee Y as the assignee. Assignee Y would only be identified as the applicant if a proper request to change the applicant is filed pursuant to 37 CFR 1.46 no later than payment of the issue fee. Furthermore, a request to change the applicant under 37 CFR 1.46(c)(2) should not be filed after the patent has issued because such a request cannot be granted.

In view of the language quoted above, the applicant cannot be changed after an application has been issued as a patent.  Therefore, the petition under 37 C.F.R. § 1.182 is dismissed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  			Document Code “PET.OP” should be used if the request is filed electronically.  
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

This application is being referred to the Certificates of Correction Branch for processing the request for a certificate of correction in accordance with this decision on the petition under  37 C.F.R. § 1.78.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Attachment: Corrected Filing Receipt



    
        
            
    

    
        1 37 C.F.R. § 1.78(c) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.  37 C.F.R. § 1.78(e) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  The statement of delay in the petition is being construed as the statements required under 37 C.F.R. §§ 1.78(c) and 1.78(e).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.